Citation Nr: 1620657	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-25 793	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran completed active duty service from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The Board notes that although the Veteran had also appealed a July 2013 rating decision denying the Veteran service connection for the residuals of fractured fingers, entitlement was subsequently granted in a February 2016 rating decision.  Therefore, that matter is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A Board hearing was held in May 2015 with the Veteran in Seattle, Washington before the undersigned Veterans Law Judge.  A transcript of the hearing testimony has been associated the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability was not incurred in or caused by an in service event or injury and has not been shown to have been caused by or the result of an established injury or disease during active duty service.


CONCLUSION OF LAW

A right knee disability was not incurred in, caused by, or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice must also identify evidence VA will seek to provide for the Veteran, as well as any additional evidence the claimant is expected to provide to VA.  Id.  

Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a December 2009 letter satisfied the duty to notify provisions with regard to service connection.  

As for the duty to assist, where, as here, the Board remands a claim to the AOJ it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance, on the other hand, is not required.  See id.  VA's duty to assist also includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, pursuant to McLendon v. Nicholson, when required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  The Board notes that the October 2015 remand directive requested that the AOJ schedule the Veteran for a medical examination of his right knee and requested that an opinion as to whether it is at least as likely as not that the Veteran's right knee condition was caused by an in-service injury, event, or disease.

First, addressing the procurement of records, the Board finds that the AOJ has collected all outstanding service treatment records and personnel records.  As for post-service records, in December 2009 the Veteran requested that VA procure private treatment records documenting his right knee disability from several medical providers.  The AOJ successfully collected private treatment records from all but two medical providers.  For Dr. H. the AOJ sent the Veteran a letter that requested he provide the correct address.  However in March 2010 the Veteran indicated that he did not know Dr. H's address, believed that she might be either deceased or retired, and stated he was not sure he could remember the correct spelling of her name; he further stated that VA should not continue pursuing collection of those records given the circumstances.  Additionally, the AOJ attempted to collect treatment records from Dr. K., but was informed by an employee that a Dr. K. had never worked for the medical group identified by the Veteran, and while they did have the Veteran's name in their files, they did not have any medical records associated with it.  The Veteran was informed of this fact in a May 2010 letter.  As such, the AOJ has taken all required actions to meet its duty to assist the Veteran in procurement of his post-service medical records.

Second, the AOJ substantially complied with the October 2015 remand directive to schedule the Veteran for a VA examination of his right knee.  The AOJ scheduled and completed a VA examination in January 2016, and provided the requested medical etiology opinion.  Moreover, the Board finds that the January 2016 VA examination and etiology opinion is adequate for adjudicatory purposes because it was based on an in-person examination, a thorough review of the claims file, and involved a detailed description of the medical history of the Veteran's right knee, including dates of diagnostic tests and surgeries.  

Finally, as noted above the Veteran had a Board hearing before the undersigned Veterans Law Judge in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the June 2010 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence against the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claims and will apply the evidentiary standards above to the Veteran's claim right knee disability.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

The Veteran has provided several lay statements, regarding his right knee disability, including his May 2015 hearing testimony.  At his May 2015 hearing the Veteran described an in-service injury to both his left and right knees, as well as a subsequent injury to his left knee which is discussed in the remand portion of this decision.  The Veteran stated that he injured both his right and left knee while working as a metalsmith and hydraulics crewmember aboard an aircraft carrier.  He stated that in one instance a plane's right wing would not fold so that it could be properly stored on the deck of the aircraft carrier and he had to manually help force the wing to fold.  The Veteran stated that he jumped up and down on the wing and when the wing started to fold he was knocked to his knees.  The Veteran stated that his knees have hurt since that time.  The Veteran reported this incident happened in late 1961 or early 1962.  He stated that he never sought medical care while in the service, but immediately following service he had problems with his knees multiple times and even had to miss work as a result.  This is corroborated by a February 2011 statement submitted by the Veteran's late wife.

Consistent with the Veteran's hearing testimony, the Veteran's service treatment records are negative for any right knee treatment or complaints.  Moreover, the Veteran's separation physical is negative for any knee or other musculoskeletal defects.

As discussed above, the Veteran withdrew his request that VA continue to seek 1963-1965 knee pain treatment records from Dr. H., and 1973-1990 knee pain treatment records from Dr. K. also could not be procured.  The Veteran did not identify treatment records from 1990 to 2003.  However, private treatment records from Dr. J.R. reveal extensive post-service injuries to the Veteran's right knee beginning in November 2006 with a meniscus tear.  At that time a Magnetic Resonance Imaging (MRI) was completed, and along with the findings of a meniscus tear, some mild thickening scarring of the medial collateral ligament "consistent with old trauma" was noted.  The Veteran was diagnosed with "displaced flap tear medial meniscus" and "minimal osteophytosis"; surgery followed.  Osteophytosis is defined as "condition characterized by the formation of osteophytes," while an osteophyte is defined as a "bony [or] osseous outgrowth."   Dorland's Illustrated Medical Dictionary, 1348 (32nd ed. 2012).  Osteophytes are characteristic of osteoarthritis.  Cf. Stedman's Medical Dictionary, loc. 431070, Westlaw (database updated November 2014).  The Veteran had another right knee meniscectomy in February 2009.  This followed a fall on his right knee after slipping on a railroad tie noted in a July 2008 treatment note from Dr. J.K.  Additionally, a right tibia fracture incurred in 2007 was noted without further detail.

The January 2016 VA Examination summarizes Veteran's right knee history as listed above, noting both right knee surgeries by date.  Diagnoses of meniscal tears and osteoarthritis with onset in 2006 are noted, consistent with the Veteran's post-service treatment records, and the Veteran's arthritis is described as "traumatic arthrosis of medial compartment and patella" at that time.  The Veteran reports in-service knee trauma consistent with his past lay statements and hearing testimony, and the examiner stated that he accepted the Veteran's report of in-service knee trauma as true.  However, the VA examiner provided a negative etiology opinion, finding that it was less likely than not that the Veteran's current right knee diagnoses of meniscal tears and osteoarthritis are related to in-service injuries or events.  In doing so, the VA examiner noted that Veteran did not seek medical care after he fell of the right wing of the airplane in service and that his earliest documented right knee problem was in 2006, over 40 years after service.  He further noted that the Veteran was able to continue his duties on the flight line without restriction after his right knee injury.  The examiner explained that the Veteran's records in the early to mid-2000s only demonstrated that he was then beginning to develop arthritis in each knee, and that he had multiple post-service injuries.  Moreover, the examiner found that the Veteran's meniscal tears were not a clear consequence of his in-service injuries.  The examiner did concede that if additional medical records regarding knee treatment in the intervening 40 years were made available, his opinion could potentially be different.

As a preliminary matter, the Board finds that the Veteran's lay statements as to his in-service injuries to his knees is both competent because they reflect factual events that are directly within the Veteran's ability to observe, and credible because the Veteran's lay statements have been consistent over time and there is no affirmative evidence to the contrary.  For those same reasons, the Board also finds that the Veteran and his wife's testimony regarding post-service knee pain to be both competent and credible.

As for medical evidence, the Board finds the January 2016 VA Examination to be probative for the same reasons the Board found that the examination was adequate to assist the Veteran in adjudication of his claim.  Moreover, the Board notes that the Veteran's post-service treatment records are corroborative of the January 2016 examiner's assessment of the onset of the Veteran's two current right knee diagnoses: meniscus tears, and osteoarthritis.

Addressing the elements of service connection, the Board finds that the Veteran's right knee disability meets the criteria for the first element of service connection because the Veteran has two diagnosed conditions, meniscal tears and osteoarthritis.  As for the second element of service connection, the Veteran's testimony provides competent and credible lay evidence of a potentially related in-service injury or event.

However, the Board finds that there is insufficient medical nexus evidence of record supporting a finding of service connection; in fact, the January 2016 VA examination report constitutes strong probative evidence weighing against a finding of service connection.  In particular, the Board finds the examiner's affirmative conclusion that the Veteran's meniscal tears are unrelated to his in-service injury and that the Veteran's early and mid-2000s post-service medical records only demonstrate early arthritic developments in his right knee to be persuasive.  The Board does acknowledge that the Veteran is noted to have some mild thickening scarring of the medial collateral ligament "consistent with old trauma" in November 2006.  However, the "old trauma" is never identified in the medical records, and is noted until 2006, over 40 years after completion of the Veteran's active duty service in 1952.  Moreover, because the Veteran's service treatment records are silent for complaints or treatment of the right knee, the VA examiner did not find that the Veteran's meniscal tears in 2006 and 2008 were related to his 1961 in-service injury, the extended time period between the Veteran's service and development of arthritis as noted by the VA examiner, and the VA examiner's express consideration of the Veteran's 2006 treatment records, the Board finds that absent additional medical evidence or opinion to the contrary, the January 2016 VA examination report is the most probative evidence of record regarding medical nexus.  
Although the examiner does qualify his opinion by stating that additional medical records in the intervening 40 years between 1961 and 2006 could alter his opinion, no current medical records establishing an earlier onset for the Veteran's right knee disability are currently of record, and the fact that the Veteran injured his right knee in service and felt pain in his knee since that injury does not constitute a diagnosis or otherwise bear on whether that particular in-service injury caused his current right knee conditions of meniscal tears and osteoarthritis.  Moreover, the Board notes that it is not permitted to substitute its own medical opinion for that of a medical professional, and it does not find that the January 2016 VA examiner's opinion to be of questionable weight or credibility necessitating an supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the preponderance of the evidence does establish a medical nexus between the claimed in-service injury and the Veteran's current right knee medical conditions.  Therefore, entitlement to service connection is not warranted here.


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

At his May 2015 Board hearing, the Veteran testified that he was accidentally stabbed in his left knee by a switchblade some time in 1961.  He stated that to the best of his memory this injury occurred subsequent to the 1961 injury he sustained working on the flight line.  The Veteran stated that the cut was deep and he sought treatment at the VA Medical Center (VAMC) or Hospital near Hartford, Connecticut.  However, in previous statement the Veteran had indicated that he incurred this injury in 1960.  Accordingly, VA requested January 1960-December 1960 medical records from the VA Connecticut Healthcare System in May 2013.  A negative response was received, and the Veteran was informed of this fact in July 2013.  

The examiner who conducted the July 2016 VA examination noted the Veteran's lay statements regarding the 1961 left knee stabbing, but commented that according to the Veteran's testimony that injury only resulted in sutures, and following that injury there was no restriction in duty, or subsequent treatment for knee problems in his service treatment records.  Although the examiner provided a negative etiology opinion on the basis that the Veteran's current diagnosis left knee diagnoses of meniscal tear and left knee osteoarthritis were not related to his in service injuries including the left knee stabbing, he qualified his opinion by stating "if additional records are made available showing treatment for his knees in the 40 years after discharge from service, this opinion may be altered."  

A review of the record reveals that due to the Veteran's earlier October 2011 statement identifying the left knee stabbing as having occurred in 1960, 1961 VA treatment records were never requested.  Accordingly, consistent with VA's duty to assist as outlined above, remand of this claim is required to procure these outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's 1961 VA Connecticut Healthcare System treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. If and only if the Veteran's 1961 VA Connecticut Healthcare System treatment records are procured, return the Veteran's claims file to the January 2016 VA examiner, and request a supplemental opinion considering those records.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  If the January 2016 examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  

a. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's left knee disability: (1) began during active service or, (2) is related to any in-service medical treatment.

i. The examiner must consider any additional medical records regarding the Veteran's left knee disability that are procured by the AOJ.

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


